WOODSON, J.
The appellant, Ferguson, instituted this suit in the circuit court of Butler county, in 1899, to cancel a certain promissory note for the sum of sixty-eight dollars, and a deed of trust given to secure the same, signed by him and payable to the respondent Nickey. The respondent Orchard was the trustee named in the deed of trust.
Thereafter on June 28th of the same year, a trial was duly had which resulted in a judgment and decree in favor of the appellant, cancelling the note and deed of trust.
The record proper and the motion docket of that court, show that no motion for a new trial was ever *4filed by tbe defendants, or that any snch motion was ever overruled or sustained. More accurately speaking, said record proper and said motion docket do not show that any of those things was done.
Counsel for the defendants, the respondents here, sought to escape the judgment and decree mentioned by introducing in evidence a paper attached to the files in the case, which was in words and figures as follows:
“In the Circuit Court of Butler county; J. T. Ferguson, Plaintiff, vs. George C. Orchard and L. F. Nickey, Defendants, May Term, A. D. 1899.
“Now come the defendants and move the court to vacate and set aside the judgment heretofore rendered, to-wit, at the present term of this court, and grant a new trial therein, for the following reasons: •
“1. The court erred in finding and rendering judgment for the plaintiff, on the pleadings in the said cause.
“2. The court erred in finding for the plaintiff and rendering judgment for the plaintiff on the evidence heard on the trial of the said cause.
■ “3. On the pleadings and the evidence heard in the said cause the judgment should have been for the defendant.
“R. F. Scott, and
■“L. D. Groves,
“Attorneys for Defendants.”
Which paper has stamped on the back thereof the following words and figures: “Filed July 3, 1899, Ed. L. Abington, Circuit Clerk. ’ ’
But as before stated, there is no record of the filing of a motion to set aside the judgment above mentioned, or grant a new trial and there is no record entry overruling or sustaining such a motion.
Nothing more was seen or heard of the case until April 17, 1906, some seven years afterwards, when the case was again called to the court’s attention, and *5it was by order of the court continued from term to term, to the October term, 1907, when a second trial was had, over the objections and protests, properly made by counsel for appellant, which resulted in a decree, this time, in favor of the respondents, dismissing the appellant’s bill.
From this latter judgment, after taking the proper intermediate steps, appellant duly appealed the cause to this court.
The errors assigned are as follows: . . .
“5. The court erred in attempting to try this cause after a final decree had been entered for the plaintiff on the 28th day of June, A. D. 1899, which had not been appealed from and no motion for a new trial had been filed within four days after the entering of said decree, and because the record does not show that any motion for a new trial was ever sustained.
“6. The court erred in requiring plaintiff, over his objection, tp try this case again, in view of the facts stated above.
“7. The court erred in its finding of facts.
“8. The court erred in its conclusions of law.
“12 The court erred in overruling plaintiff’s motion for a new trial.”
The record proper must affirmatively show that a motion for a new trial was filed within four days after the rendition of the judgment or decree appealed from; also the action of the court thereon. [Stark v. Zehnder, 204 Mo. l. c. 449.]
In the case at bar, it is conceded, that the record proper discloses no such entries; but counsel for respondent seek to supply those omissions by introducing in evidence a paper, attached to the files, or judgment roll, purporting to be a motion for a new trial, but the record proper does not show that it was ever *6filed; however, the paper itself bears on the back of it a filing mark of July 3rd, 1899.
Clearly that does not meet with the requirements of the law.
Upon that state of the record, the judgment of the court rendered June 28th, 1899, was in full force and effect; and while so standing, unimpeached, that court had no lawful authority to retry the cause, as it did, on October 24th, 1907. Its conduct in that regard was clearly erroneous, for which we reverse the judgment and remand the cause.
All concur.